DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites “wherein the system comprising” (line 4, emphasis added), which is not grammatically correct.  Examiner suggests the amendment “wherein the system comprises”.

Claim 1 contains informalities/grammar issues in lines 10-12.  Examiner suggests the amendment “selected from the group:  [[-]] a physical address of the processor and a start address of its communication area; and a unique processor identifier”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “physical address of the processor and start address of its communication area” (line 11, emphasis added).  It is unclear what “its” refers to in this limitation.  Claims 2-10 are rejected as depending from claim 1 and under the same rationale.

Claim 1 recites “wherein upon establishment of the auxiliary network”.  There is insufficient antecedent basis for this limitation in the claim, as while the claim previously recites an auxiliary communication network, the claims do not previously recite a step of “establishing” the auxiliary network.  Claims 2-10 are rejected as depending from claim 1 and under the same rationale.

Claim 5 recites the limitation "the same communication domain" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a same communication domain, or a communication domain.  Claims 8 and 9 are rejected as depending from claim 5 and under the same rationale.  It is noted that claim 8 recites “the same communication domain” again in line 4.

Claim 6 recites the limitation "to all other" in line 3.  It is unclear as to what “all other” refers to.  Claim 7 is rejected as depending from claim 6 and under the same rationale.

Claim 7 recites the limitation "its local translations" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite that each processor comprises local translations, or any local translations.

Claim 7 recites the limitation “remote addresses from the received synthesis” in line 2.  There is insufficient antecedent basis for this limitation in the claim, as while the claims previously recites sending the synthesis, the claims do not previously recite receiving the synthesis.  Furthermore, while claim 6 previously recites generating a synthesis, there is insufficient antecedent basis for the limitation as the claims do not previously recite that the synthesis comprises remote addresses, or any remote addresses.

Claim 8 recites the limitation “to all other” in line 4.  It is unclear as to what “all other” refers to.  Claim 9 is rejected as depending from claim 8 and under the same rationale.

Claim 8 recites the limitation “the corresponding communication domain from the received synthesis” (line 7).  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a corresponding communication domain.  It is noted that “the corresponding communication domain” is recited again in claim 9, line 2.  Furthermore, while the claim previously recites sending the synthesis, there is insufficient antecedent basis for this limitation in the claim as the claims do not previously recite receiving the synthesis. Claim 9 is rejected as depending from claim 8 and under the same rationale.

Claim 9 recites “the identifiers of all processors of the corresponding communication domain” (line 2).  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite that all of the processors comprise identifiers.

Allowable Subject Matter
Claims 1-10 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not teach the initialization of a main network via an auxiliary network, where each processor of the auxiliary network broadcasts a message to auxiliary network upon establishing the auxiliary network.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 6-7, Fig. 3, and recited in independent claim 1, in particular comprising:
A communication system comprising a plurality of processors and at least one switch, referred to as a main switch, connecting the processors into a main communication network;
wherein the system comprising at least one other switch, called an auxiliary switch, connecting the processors in an auxiliary communication network, and wherein the auxiliary communication network is configured to be used by the processors to initialise the main communication network;
wherein upon establishment of the auxiliary network, each processor is configured to send into that auxiliary network a broadcast message comprising at least one element selected from the group:
- physical address of the processor and start address of its communication area;
- unique processor identifier (claim 1, emphasis added).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441